 



Exhibit 10.6
September 11, 2006
Mr. William A. Robinson
1100 Cassatt Road
Berwyn, PA 19312
Dear Mr. Robinson:
     You previously entered into an employment agreement with SunCom Wireless
Management Company, Inc. (the “Company”) dated as of March 7, 2005 (the
“Original Employment Agreement”) and thereafter amended by a certain Letter
Agreement (the “First 2005 Letter Agreement”) dated December 2, 2005 and a
certain Letter Agreement (the “Second 2005 Letter Agreement”) dated December 14,
2005. The Original Employment as amended by the First 2005 Letter Agreement and
the Second 2005 Letter Agreement is refereed to herein as the “Existing
Employment Agreement.” Except as otherwise defined herein, all capitalized terms
shall have the meaning set forth in the Existing Employment Agreement.
     In accordance with the mutual desires of you and the Company, the latter in
this letter agreement (this “Agreement”) hereby agrees to modify the terms of
your Existing Employment Agreement as set forth below, effective as of the date
this Agreement is executed:
     1. Benefits Payable Upon Termination. Section 5(b)(iii) of the Existing
Employment Agreement is deleted in its entirety and replaced with the following:
If termination occurs pursuant to any manner described in Paragraphs 5(a)(ii),
(iii), (v) or (vi), or by the Company by notice of non-renewal of the Agreement,
any unvested shares of SunCom Wireless PCS Holdings, Inc. Wireless stock owned
by Executive (and that are subject to the terms of a restricted stock award
letter agreement or comparable agreement) on such date shall vest immediately
upon such termination.
     2. All Other Provisions Remain Effective. Except as otherwise expressly
modified under this Agreement, all other terms and conditions of the Existing
Employment Agreement shall continue in full force and effect and are hereby
ratified and confirmed. In the event of any inconsistency between the terms of
the Existing Employment Agreement and the terms of this Agreement, the terms of
this Agreement shall control.
     Please evidence your acceptance of the previous modification to the
Existing Employment Agreement by executing this Agreement where provided below
and returning it to me, whereupon this Agreement shall constitute the legally
valid and binding obligation of the parties hereto, enforceable against such
parties in accordance with its terms, and future references to your Employment
Agreement shall mean the Existing Employment Agreement as amended by this
Agreement.

 



--------------------------------------------------------------------------------



 



Mr. William A. Robinson
September 11, 2006
Page 2
     Pending execution of this Agreement or in the event you elect not to accept
this offer, your employment shall continue under the terms of the Existing
Employment Agreement.

              SunCom Wireless Management Company, Inc.
 
       
 
  By:   /s/ Laura M. Shaw-Porter
 
       
 
      Laura M. Shaw-Porter
 
      Senior Vice President, Human Resources
 
            Executive
 
            /s/ William A. Robinson           WILLIAM A. ROBINSON

 